THE THIRTEENTH COURT OF APPEALS

                                   13-17-00031-CV


                                   R&D Motors
                                        v.
                             Germania Purchasing Group


                                  On appeal from the
                     345th District Court of Travis County, Texas
                        Trial Cause No. D-1-GN-16-003345


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are taxed against

appellant.

      We further order this decision certified below for observance.

February 2, 2017